Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29th, 2021 has been entered.
 
Response to Amendments  
The amendment filed on 4/29/2021 has been entered. Claims 1 – 3 remain pending. Claim 1 is under examination. The amendment to claim 1 finds support in [0034] of the specification. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chernov (RU-2084549, using espacenet translation) as evidenced by “GOST Standard 19807-91” and “GOST Standard 17746-79”

Regarding claim 1, Chernov teaches a container for spongy titanium for use in producing titanium ingots. Chernov teaches that the container is made from a titanium sheet that is 0.006 m thick (6 mm thick) that is made of BT1-0 Alloy by GOST 19807-91 standards [line 265 – 266; Also see page 5, right column, line 21 – 22 of original document]. Given that the container (interpreted as the surface layer portion as claimed) is made of a titanium sheet 6 mm thick, it is interpreted that the porosity of the surface layer of Chernov is essentially 0% porosity, which falls within the claimed range. Further as evidenced by GOST Standards 19807-91, the alloy VT1-0 has an overlapping composition to the claimed range. 
Element 
Claimed Range (mass%)
BT1-0 Alloy (mass%)
Relationship
Oxygen (O)
0.4% or less
Up to 0.2% 
Falls within 
Iron (Fe)
0.5% or less
Up to 0.25% 
Falls within
Chlorine (Cl)
0.02% or less
* 

Nitrogen (N)
0.05% or less 
Up to 0.04% 
Falls within
Carbon (C)
0.08% or less
Up to 0.07%
Falls within
Hydrogen (H)
0.013% or less
Up to 0.01%
Falls within
Silicon (Si)

Up to 0.1% 
Meets/falls within limitation of “and impurities”
Titanium (Ti)
Balance
Balance
Meets the limitation

*Given that chlorine is an impurity of titanium, it is interpreted that the chlorine content would be close to 0% and thus there is a reasonable expectation that the chlorine content of BT1-0 Alloy would meet/overlap with the claimed range. 

Chernov teaches that the sponge titanium inside the titanium sheet container is TG-100 by GOST 17746-79. As evidenced by GOST Standards 17746-79 [line 265 – 266; Also see page 5, right column, line 21 – 22 of original document], the composition of Chernov overlaps with the claimed composition range.
Element 
Claimed Range (mass%)
TG – 100 (mass%) 
Relationship
Oxygen (O)
0.4% or less
Up to 0.04% 
Falls within 
Iron (Fe)
0.5% or less
Up to 0.06%
Falls within
Chlorine (Cl)
0.02% to 0.6% 
Up to 0.08%
Overlaps with
Nitrogen (N)
0.05% or less 
Up to 0.02%
Falls within
Carbon (C)
0.08% or less
Up to 0.03%
Falls within
Hydrogen (H)
0.013% or less
* 
Falls within
Nickel 

Up to 0.04%
Meets/falls within limitation of “and impurities”
Silicon (Si)

Up to 0.01%
Meets/falls within limitation of “and impurities”
Titanium (Ti)
Balance
Balance
Meets the limitation

*Given that hydrogen is an impurity of titanium, it is interpreted that the hydrogen content would be close to 0% and thus there is a reasonable expectation that the hydrogen content of TG - 100  would meet/overlap with the claimed range. 

	Chernov teaches that the height of the container (interpreted as the inner layer thickness) is 0.6 m, which results in a max chlorine content (as claimed) of approximately 0.03% (i.e. 0.03 + 0.02 x (0.006 m / 0.6 m), which the chlorine content of Chernov overlaps with (up to 0.08%). 
	
	While Chernov does not explicitly teach the porosity of the titanium sponge material inside the titanium sheet container, Chernov teaches that the titanium sheet container should be filled as a far possible and evenly along the cross section and length [Line 214 – 216]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have maximized the packing density, (that is, minimized the final porosity) of the titanium sponge in the titanium sheet container, in order to fill the container as much as possible. The routine optimization of a result effective variable is a prima facie case of obviousness, in this case, the minimizing of the titanium sponge porosity inside the titanium sheet container to maximize the amount of the material within the container. 
Furthermore, in regards to the overlapping ranges taught in Chernov, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments to claim 1 have overcome the rejection previously set forth in the office action of 01/29/2021 under 103 in view of Unwin (US2004/0243237), as evidenced by ASTM B338 Standard Specification (NPL) in view of Osaka Titanium (Titanium Sponge Composition, NPL, 2015) and as evidenced by Nippon (Titanium Products, NPL, 2019)
	However, upon further consideration, a new rejection is made in view of Chernov (RU-2084549, using espacenet translation) as evidenced by “GOST Standard 19807-91” and “GOST Standard 17746-79”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737          				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737